Title: From Thomas Jefferson to Hugh Williamson, 1 April 1792
From: Jefferson, Thomas
To: Williamson, Hugh


          
            April 1. 1792.
          
          Th: Jefferson presents his compliments to Dr. Williamson and returns him the draught of the bill of projects, with the alterations he proposes to it. These will certainly put the business into a more steady channel, and one more likely by the establishment of fixed rules, to deal out justice without partiality or favouritism. Above all things he prays to be relieved from it, as being, of every thing that ever was imposed on him, that which cuts up his time into the most useless fragments and gives him from time to time the most poignant mortification. The subjects are such as would require a great deal of time to understand and do justice by them, and not having that time to bestow on them, he has been oppressed beyond measure by the circumstances under which he has been obliged to give crude and uninformed opinions on rights often valuable, and always deemed so by the authors.
        